DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.
Claims 1-5, 10-15, and 20 are also rejected under 35 U.S.C. § 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 10-15, and 20
Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the 
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-10 describe a method/process and claims 11-20 describe a system, therefore satisfying Step 1 of the analysis.  

Step 2 Analysis for Claims 1-10
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “inspecting the three-dimensional component with the inspection software using the dataset to obtain inspection results for the three-dimensional component” and “comparing the inspection results to reference results for the three-dimensional component.”
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, the limitations for inspecting a component and comparing the inspection results to reference results correspond to analysis of collected information.

If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 3 and 4 describe analysis associated with determining a problem with the inspection software and claims 6-10 describe the obtained dataset with at least one known defect.  Each of these dependent claims contain at least some limitations that are directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the limitation “obtaining a dataset which defines properties for a three-dimensional component having at least one known defect.”  This limitation describes insignificant extra-solution activity pertaining to mere data gathering and does not integrate the abstract idea(s) into a practical application.  See MPEP 2106.05(g).
Claim 1 also recites the limitation “when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software.”   As currently written, this limitation describes insignificant extra-solution activity pertaining to conveying the result of the analysis (i.e., does the inspection data meet a threshold) and does not integrate the abstract idea(s) into a practical application.  Similarly, claims 2 and 5, which describe issuing a signal when certain criteria are met, also describe insignificant extra-solution activity pertaining to conveying the result of the analysis and do not integrate the abstract idea(s) into a practical application.
Claims 3 and 4 describe analysis associated with determining a problem with the inspection software and a modification to fix the problem.  However, the claims are written at a high level such that they merely relate the identified abstract idea(s) to a particular field of use.  See MPEP 2106.05(h).
Claim 10 describes defect data associated with the dataset and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 6 contains the limitation “varying the first properties of the first dataset to introduce the at least one known defect in the three-dimensional component.”  This additional element describes a manner of error injection and, as such, would integrate the identified abstract idea(s) into a practical application when the claim is considered as a whole.  Claims 7-9 are dependent either directly or indirectly on claim 6 and, as such, would also integrate the identified abstract idea(s) into a practical application.  Therefore claims 6-9 are patent eligible.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 1 recites the limitation “obtaining a dataset which defines properties for a three-dimensional component having at least one known defect.”  This limitation describes insignificant extra-solution activity pertaining to mere data gathering and does not provide an inventive concept.
Claim 1 also recites the limitation “when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software.”   Similarly, claims 2 and 5, which describe issuing a signal when certain criteria are met, also describe insignificant extra-solution activity pertaining to conveying the result of the analysis. Since no details regarding the “signal” being generated are provided, the limitations merely indicate conveyance or display of the analysis results and do not provide any additional elements that would amount to significantly more than the abstract ideas defined in the claims.
Claims 3 and 4 describe analysis associated with determining a problem with the inspection software and a modification to fix the problem.  However, the claims are written at a high level and provide no detail as to how the determinations are made.  As such, they merely relate the identified abstract idea(s) to a particular field of use (inspection software) and do not provide any additional elements that would amount to significantly more than the abstract ideas defined in the claims. 
Claim 10 contains no additional elements that would amount to significantly more than the abstract ideas defined in the claims.


Conclusion
Claims 6-9 contain additional elements which describe a manner of error injection and, as such, would integrate the identified abstract idea(s) into a practical application.  Therefore claims 6-9 are not rejected under 35 U.S.C. § 101 and are patent eligible.
In light of the above, the limitations in claims 1-5 and 10 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-5 and 10 are therefore not patent eligible.

Step 2 Analysis for Claims 11-20
	Claims 11-20 recite limitations for an apparatus which are similar to the limitations in claims 1-10, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 11-20 is similar to the analysis for claims 1-10. 
Claim 11 also recites the use of a “processing unit” and “a non-transitory computer-readable memory communicatively coupled to the processing unit.”  When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the “processing unit” and “memory” cited in the claim describe a generic computer processor and memory at a high level and do not represent “significantly more” than the judicial exception.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.


Conclusion
Claims 16-19 contain additional elements which describe a manner of error injection and, as such, would integrate the identified abstract idea(s) into a practical application.  Therefore claims 16-19 are not rejected under 35 U.S.C. § 101 and are patent eligible.
The limitations in claims 11-15 and 20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 11-15 and 20 are therefore not patent eligible under 35 U.S.C. § 101 for the same reasons as claims 1-5 and 10.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see Remarks, filed on September 3, 2021) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are only partially persuasive.  Applicant argues that “[t]he claims, on their face, call for non-mental steps. The method is directed to validating an inspection software, and a step of "inspecting the three-dimensional component with the inspection software using the dataset" is recited. This step cannot practically be performed in the mind and is therefore not a mental process.”  Applicant cites a U.S Patent Trial and Appeal Board (PTAB) decision and the October 2019 Update to the 2019 PEG and states that “it is unreasonable to allege that a method where an inspection software is used to inspect a component based on a dataset is practically performed in the human mind.”

Upon further consideration of the claims in light of Applicant’s arguments, the Examiner agrees that claims 6-9 and 16-19 would integrate the identified abstract idea(s) into a practical claims 6-9 and 16-19 under 35 U.S.C. § 101 is withdrawn.  This is reflected in the above analysis.

Regarding Applicant’s arguments pertaining to the other claims, the Examiner respectfully disagrees.  As explained in the above rejection, the steps for the invention as recited by the limitations in the independent claims, as currently written, describe a mental process in which an evaluation is made regarding the inspection data.  The limitations describe processes which, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of inspection software).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In the independent claims, the limitations for inspecting a component and comparing the inspection results to reference results correspond to analysis of collected information.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  
The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer (i.e., using inspection software), and that 
Consistent with the October 2019 Update and the courts, the Examiner’s analysis of the claimed invention in step 2A was that the “focus” of the claims was directed to “the concept of collecting and analyzing data” which “can be performed in the human mind, or by a human using pen and paper” (aka a mental process).  The Examiner finds no specific or convincing arguments as to why the rejected claims of the instant application are not directed to this concept.  Under step 2B, when considered as a whole and as an ordered combination, the rejected claims do not recite any additional elements that would amount to significantly more than the identified abstract idea(s).  
Accordingly, the rejection of claims 1-5, 10-15, and 20 under 35 U.S.C. § 101 is deemed to be proper and is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Clarke et al. (U.S. Patent No. 8,131,055) in view of Su et al. (“Automatic Pattern Inspection for Multilayer Ceramic Package”; 1969) in further view of Dostert et al. (U.S. Patent Publication No. 2017/0212500).

Claim 1
Regarding claim 1, Clarke discloses:
A method of validating an inspection software, comprising: 
inspecting the three-dimensional component with the inspection software using the dataset to obtain inspection results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 3, Lines 8-16 (inspection of an assembled product, such as an engine (which is three-dimensional); Col. 6, Lines 12-40 (identify features of component based on extracted image));
comparing the inspection results to reference results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 5, Lines 31-47; Col. 6, Lines 12-40 (comparison of identified features with standard features to identify faults)). 

Further regarding claim 1, Clarke does not explicitly disclose, but Su teaches:
obtaining a dataset which defines properties for a three-dimensional component having at least one known defect (Su: page 618, Col. 1, paragraphs 1-3).

Clarke teaches referencing standard component features, but does not explicitly teach using a dataset having at least one known defect as recited in the claim.  Su teaches using test materials which provide a set of known defects in order to determine the validity of defects reported by the inspection system (Su: page 618, Col. 1, paragraphs 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize test data containing known defects as taught by Su in conjunction with the inspection system taught by Clarke.  One of ordinary skill in the art would be motivated to do so in order to improve the detection of possible real defects and minimize false reports of defects by the inspection system (Su: page 618, Col. 1, paragraph 3).

Further regarding claim 1, Clarke in view of Su does not explicitly disclose, but Dostert teaches:
when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]).

Clarke teaches outputting results of the inspection (Clarke: Col. 5, Lines 31-47 (Generation and display of an inspection report indicating if any fault was found; this corresponds to issuing a “signal” in the claim.)), but does not explicitly teach using thresholds 

Claims 2-3 and 5-10
Regarding claim 2, Clarke in view of Su and Dostert discloses:
The method of claim 1, further comprising, when inspection results do not correspond to the reference results within the predetermined threshold, issuing a signal indicative of defectiveness of the inspection software (Dostert: Figure 3; ¶ [0055]-[0057] (generation of non-conformance alert if inspection data not within acceptable conformance thresholds)).
Regarding claim 3, Clarke in view of Su and Dostert discloses:
The method of claim 2, further comprising determining a defective function of the inspection software based on differences between the inspection results and the reference results (Su: page 618, Col. 1, paragraph 3 (analysis of inspection results to determine false reports or real defects introduced during testing)).

Regarding claim 5, Clarke in view of Su and Dostert discloses:
generation of non-conformance alert if inspection data not within acceptable conformance thresholds)).

Regarding claim 6, Clarke in view of Su and Dostert discloses: 
The method of claim 1, wherein obtaining the dataset comprises generating the dataset, comprising: 
obtaining a first dataset which defines first properties for the three-dimensional component; and varying the first properties of the first dataset to introduce the at least one known defect in the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.)). 

Regarding claim 7, Clarke in view of Su and Dostert discloses:
The method of claim 6, wherein the at least one known defect is associated with a manufacturing process for producing a physical version of the three-dimensional component (Su: page 618, Col. 1, paragraphs 1-3 (generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples (corresponding to a manufactured product) and using photographic masks (corresponding to a plan for producing the physical product).)).

Regarding claim 8, Clarke in view of Su and Dostert discloses:
generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples (corresponding to a manufactured product) and using photographic masks (corresponding to a plan for producing the physical product).)).

Regarding claim 9, Clarke in view of Su and Dostert discloses:
The method of claim 6, wherein the at least one known defect comprises at least one random variation of the first properties (Su: page 618, Col. 1, paragraphs 1-3 (Generation of test materials (data) to provide a set of known defects at different geometric sizes.  Test samples are prepared from representative product samples and using photographic masks.  It would be obvious to one of ordinary skill in the art to modify one or more data characteristics in the test samples in such a way as to introduce the set of known defects taught by Su.)).

Regarding claim 10, Clarke in view of Su and Dostert discloses:
The method of claim 1, wherein the at least one known defect is associated with one or more of a length, a width, a height, a thickness, a planarity, an angle, and a curvature of the three-dimensional component (Clarke: Col. 5, Lines 48-60 (dimension, color and orientation features may be defined for a component); Dostert: ¶ [0055] (Part manufacturers often provide various rules that define composite part layup. For example, the rules may include definitions for boundaries, internal stagger, minimum course lengths, orientations, angularity requirements, and the like.)). 

Claim 11
Regarding claim 11, Clarke discloses:
A system for validating an inspection tool, comprising: 
a processing unit (Clarke: Figure 1; Col. 4, Lines 7-13); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit (Clarke: Figure 1; Col. 4, Lines 7-13) and comprising computer-readable program instructions executable by the processing unit for: 
inspecting the three-dimensional component with the inspection software using the dataset to obtain inspection results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 3, Lines 8-16 (inspection of an assembled product, such as an engine (which is three-dimensional); Col. 6, Lines 12-40 (identify features of component based on extracted image)); 
comparing the inspection results to reference results for the three-dimensional component (Clarke: Col. 2, Lines 29-49; Col. 5, Lines 31-47; Col. 6, Lines 12-40 (comparison of identified features with standard features to identify faults)).  

Further regarding claim 11, Clarke does not explicitly disclose, but Su teaches:
obtaining a dataset which defines properties for a three-dimensional component having at least one known defect (Su: page 618, Col. 1, paragraphs 1-3).

Clarke teaches referencing standard component features, but does not explicitly teach using a dataset having at least one known defect as recited in the claim.  Su teaches using test 

Further regarding claim 11, Clarke in view of Su does not explicitly disclose, but Dostert teaches:
when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]).

Clarke teaches outputting results of the inspection (Clarke: Col. 5, Lines 31-47 (Generation and display of an inspection report indicating if any fault was found; this corresponds to issuing a “signal” in the claim.)), but does not explicitly teach using thresholds as recited in the claim.  Dostert teaches determining whether inspection data is within acceptable conformance thresholds compared to CAD data and, if so, outputting an acknowledgement signal (Dostert: Figure 3; ¶ [0012]-[0013]; ¶ [0055]-[0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize thresholds to determine defects as taught by Dostert in conjunction with the inspection system taught by 

Claims 12-13 and 15-20
Claims 12-13 and 15-20 describe limitations for a system which are similar to the limitations for the method in claims 2-3 and 5-10, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 4 and 14
Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Clarke et al. (U.S. Patent No. 8,131,055) in view of Su et al. (“Automatic Pattern Inspection for Multilayer Ceramic Package”; 1969) in further view of Dostert et al. (U.S. Patent Publication No. 2017/0212500) and Bradley et al. (“Industrial Inspection Employing a Three Dimensional Vision System and a Neural Network Classifier”; 1995).

Claim 4
Regarding claim 4, Clarke in view of Su and Dostert does not explicitly disclose, but Bradley teaches:
The method of claim 3, further comprising determining at least one modification for the inspection software to correct the defective function (Bradley: p. 507, Col. 1, paragraph 2).

Clarke in view of Su and Dostert does not explicitly teach determining at least one modification for the inspection software to correct the defective function as recited in the claim.  Bradley teaches 3-D inspection of components which utilizes a neural network that can be trained to optimally adjust weights and biases until it can classify input vectors in a manner defined by the designer (Bradley: p. 507, Col. 1, paragraph 2).  The training of the neural determining at least one modification for the inspection software to correct the defective function” in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a neural network as taught by Bradley in conjunction with the inspection system taught by Clarke in view of Su and Dostert.  One of ordinary skill in the art would be motivated to do so in order to have a generalized inspection tool which can be trained using a representative set of input data yet still achieve good results for data that is similar but not identical (Bradley: p. 507, Col. 1, paragraph 2).

Claim 14
Claim 14 describes limitations for a system which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.



Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on September 3, 2021) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Regarding the rejection of the independent claims, Applicant argues that “the combination of Clarke, Su, and Dostert would not lead the person of ordinary skill in the art to the claimed subject matter” and presents the following arguments:
Argument #1:  Applicant presents the argument that “Clarke does not disclose a method for validating an inspection software, Clarke describes using an inspection software to validate the assembly of a component.”
Argument #2:  Applicant presents the argument that “[w]ithout the benefit of hindsight from the Applicant's own disclosure, there is no indication from Clarke of a need to validate the inspection software.  There is no motivation to turn to Su based on the teachings of Clarke as there is no disclosure in Clarke of validating an inspection software.”  
Argument #3:  Applicant presents the argument that “Dostert discloses a method of verifying a numerical control program with an engineering source. This approach to validating a control program differs from an approach where a defect is intentionally introduced into a dataset to validate the results of the control program.  Instead, it is the absence of so-called defects in the control program that is verified.  Therefore, Dostert teaches away from an approach based on known defects.”  Applicant further states that “if the person of ordinary skill in the art were motivated to add a feature of validating an inspection software to the teachings of Clarke, which the Applicant does not concede, then Dostert would teach away from the claimed method and instead lead the person of ordinary skill in the art to a completely different approach.”

The Examiner respectfully disagrees.  
Regarding Applicant’s argument pertaining to the applicability of Clarke (Argument #1), Applicant’s arguments rely on language solely recited in preamble recitations in the independent claims.  When reading the preamble in the context of the entire claim, the recitation “validating an inspection software” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (Argument #2), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Arguments #2 and #3), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, with regard to the independent claims, Clarke teaches inspection of an assembled product, such as an engine (which is three-dimensional), and comparison of identified when the inspection results correspond to the reference results within a predetermined threshold, issuing a signal indicative of validation of the inspection software” in the claims.  Therefore, it is maintained that the combination of Clarke, Su, and Dostert teaches the independent claims as currently written.
Accordingly, the rejection of claims 1-20 under 35 U.S.C. § 103 is deemed to be proper and is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113